AO 24513(1{€\.'.l 02/18) Judgment in a Criinirial Casc
Slieet l

 

 
 
  

UNITED STATES DISTRICT COURT

Southern District of Mississippi

UNlTED STATES OF AMERlCA
V.

JUDGMENT IN A CRlMlNAL CASE

SHANNON BOYKIN Ca$€ Numb€r: l:lScrlSLG-RHW-O()l

USl\/l Nurnber: 20696-043

John M. Colet‘te & Shei'wood A. Colette
Defendant’s Attomey

 

THE DEFENDANT:
m pleaded guilty to goum(g) Count l ofthe single count Bill ot`lnformation

 

|:| pleaded nolo contendere to count(s)
Which was accepted by the cou.rt.

 

ij Was found guilty on count(s)
after a plea of not guilty.

fl
The defendant is adjudicated guilty of these o‘f`t`enses:

 

Title & Section Nature of Offense Offense Ended Couiit
15 U.S.C. § 1 Conspiracy to Commit Ariti~Trust Viofations 03/22/20‘17 1
'Fhe defendant is sentenced as provided iri pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of l984.

|:| The defendant has been found not guilty on count(s)

 

|:l Count(s) |:| is l:l are dismissed on the motion of the Uni`ted States.

 

' _ lt is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 da s of_any change of name, residence,
or mailing address iintil_all fines, restitution,_costs, and special assessments imposed t_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and Uiiited States attorney of material changes in economic circumstances

January 17, 2019 /_,

Date of lmposition of_.lud

  

 

Signai'ureot`]udge v d U |'

The Honorab|e Louis Guirola Jr.l U.S. District Judge

Name and Tiile of Judge
/ 111 5//¢24 /,9

Date

 

A() 245B(Rev. 02/18) Judgment in aCriminai Case

Sheer 2 linprisoninent

 

Judgmeiit_Page __ 2 of 7

 

DEFENDANT; siiANNoN eo\'i<iN
CASE NUMBER: iziscrisLG-RHW-oi)i

IMPRISONMENT

The defendant is hereby Committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term Ofl

four (4) months as to the single count Bill oflnfoi'niation.

gi Tlie court makes the following recommendations to the Bureau of Prisoiis.'

The Coui't recommends that the defendant be housed in a minimum security facility which is closest to his home for purposes ofvisitation.

i:| The defendant is remanded to the custody of the United States Marslial.

l:i The defendant shall surrender to the United States Marslial for this district;
[:l at [] a.rn. l:i p.ni. on
l:i as notified by the United States Marshai.

 

§ Tlie defendant shall surrender for service of sentence at the institution designated by the Biireau of Prisons:

[:] before

 

|I as notified by the Uriited States Marshal, but no later than 60 days from the date of sentencingl

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

|:}
RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment
UNlTED Si[`A'l`ES MARSHAL
By

 

DEPUTY UN[TED STATES MARSHAL

A() 24SB(Re\-‘. UZ/I S_) iudginent ina Crimina| (`ase
Sheet 3 Si.ipei'vised Rcleas€

 

Jiidgnient-- Page 3 j of 7
DEFENDANT: SHANNON B()Yl<lN

CASE NUMBER: i;isci~isLG-RH\.v-ooi
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

three (3) years as to the single Count Bil| of information

MANDATORY CONDITIONS

You must riot commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within l5 days ofrelease from
iniprisomiient and at least two periodic drug tests thereafter, as determined by the court.

l:} The above drug testing condition is suspended based on the court's determination that you
pose a low risk of future substance abuse rcrieckrfapphcabie)
4l |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution {r'l'ieck ifnpp!icnb[e)
You must cooperate in the collection of DNA as directed by the probation officer retreat if'applicab!e)

L.i.) r-._; ._-

l:il§t

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090|, er seq.) as
directed by the probation officer1 the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, woi‘l<, are a student. or were convicted of a qualifying offense (check ifappricable)

7_ |'_`| You must participate in an approved program for domestic violence ifr-heck ifapp£rcable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

AO 245B(Rev. 02/18) Judgrnent in a Criininal Case

Sheet 3A e'-» Supcrvised Release

judgment----Page 4 of 7

DEFENDANT: sriANNoN eoYKiN
CASE NUMBER= iziscristo-RHw-oci

STANDAR]) CONDITIONS ()F SUPERVISION

As part of your supervised release you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

.U‘.'b~

13.

You must report to the probation office iii the federal judicial district where you are authorized to reside Within 72 hours ofyour
release from imprisonnient, unless the probation officer instructs you to report to a different probation office or within a different time
frame

Afrer initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation of`ticer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must fry to find full-time employment, unless the probation officer excuses
you from doing so. lt` you plan to change where you work or anything about your work (such as your position or your job
responsibilities)_. you must notify the probation officer at least 10 days before the change lfnotifyi'ng the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged iri criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
probation officer.

lt` you are arrested or questioned by a law enforcement officer, you must notify the probation officer within ?2 liours.

You must not own, possess, or have access to a firearm. ammunition, destructive device_. or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement With a law enforcement agency to act as a confidential human Source or informant without
first getting the permission of the courtl

if the probation officer determines that you pose a risk to another person ( including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervisionl

U.S. Probation Off'ice Use 0nly

A U.S. probation officer has instructed me on the Conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oi.-'ewz'ew ofProban`oii and Sriperi:'i‘sed
Refea.se Conrz'i`ri`on.s, available at: www.uscourts.gov.

Defendant'$ Signature Date

 

AO 245B(Re\-'. ()2/|8) Judgmerit iri a Criinina| Case

Sheet 313 iii Supervised Release
JudgrnentiPage 5 of nnnnnnnn7

DEFENDANT: sHANNoN isovi<.iN
CASE NUMBER¢ i;rscrisLG-Rriw-ooi

L.»J

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall provide the probation office with access to any requested financial information

Tlie defendant shall not incur new credit charges, or open additional lines of credit without the approval ofthe probation ot`fice, and
unless the defendant is in compliance with the installment payment schedule

. Tlie defendant shall pay restitution in an amount to be determined by the Coui't, to all identifiable victims that will be listed

on the revised judgment order. Paymeiit ofthe restitution shall be determined by the Court at the time restitution is calculated
Interest on the restitution is waived.

/\O 245|3(1`{<:\'. 02/18) .ludgrnerri in a Crirninal Casc
Sheet 5 - Criminal Moiretary Penalties

Judsm€ntil”age _6 __ _ of _7
DEFENDANT; SHANNON BOY[{|N

CASE NUMBER: i:iscr-i_iLG-RHW-ooi
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Asscssincnt JVTA Assessment* Finc Restitution
TOTALS S IOO.UO $ $ 43,()00.00 $
l:l The determination ofrestitution is deferred until . An Ameiided Ji.idgiiieiit r'ii ri Ci‘i`nii`iicif Co:se (A() 245€) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

if the defendant makes a partial payment, each payee shall receive an approximater ro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column efow. llowever, pursuant to 18 .S. . § 3664 i)_. all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss"‘* Restitution Ordcrcd Prioritv or Percentave
To'rALs s 000 s_ 000

El Restitution amount ordered pursuant to plea agreement $

l:| The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment pursuant to 18 U.S.C. § 3612(1?). All of the payment options on Slieet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g}.

g Tlie court determined that the defendant does riot have the ability to pay interest and it is ordered that:
g the interest requirement is waived for the il fine [_l restitutionl

[:] the interest requirementfoi' the |:] fine l:l restitution is modified as follows:

* Justice for Victinis of Traffickin Act of`20l5. Pub. L. No. l 14-22. _ _
** Findings for the total amount o losses are required under Chapters lOC)A. l l(}, l EUA, and l 13A of`Title 13 for offenses committed on or
after September ]3__ 1994, but before April 23, [996.

A() 2458{`_Rcv. ()2/| S) _ludgnient iri a Criiriinal Case

Sheet 6 _ Schedr.ile of Payinents

]udgirrentif’age innz_____ Of ______7___

DEFENDANT: sHANNoN BovKiN
CASE NUMBER¢ i:iscri sLG-RHW-ooi

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows;

A E
is E
C

o m
E |:l
F id

Lurnp sum payment of $ 481'00-00 due imniediately, balance dire

|:| riot later than ,or
|:| in accordance with [:| C, jj D, [:] E, or |:| Fbelow; or

 

Payment to begin immediately (may be combined with I:I C. m D, or m F below); or

P£lymerit irl equal _________________ _ (e.g., weekly, montkl'_v, quarterly installments of $ ________ OV€T El period Of
(e.g., months oryem'.i‘), to Commenoe (e.g., 30 or 60 days) after the dale Of this jlldginent; or

Payinent in equal M (e_g., weeki'y, monthly, quarterr'y) installments of $ 300-00 over a period of

3§month5 (e.g., months or yearsn), to commence 30 days (e.g_, 30 or 60 days) after release frdin imprisonment to a
term of supervision; or

Payrnent during the term of supervised release will commence within (e.g., 30 01'60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that tim€; Ol‘

Special instructions regarding the payment of criminal monetary penalties:

The payment of the fine shall begin while the defendant is incarcerated In the event that the fine is not paid in full al the termination of
supervised release the defendant is ordered to enter into a written agreement with the Financial Litigation Unit of the U.S. Attorney's Office
t`or payment ofthe remaining balance Additiorrallyn. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the Treasury Offset Pi‘ogi‘am allowing qualified federal benefits to be
applied to offset the balance ofcriminal monetary penaltiesl

Unless the court ha_s expressly ordered otherwise if this judgment imposes imprisonment pa merit of criminal monetary penalties is dire during
th_e period of imprisonment All criminal monetary penalties1 except those payments ma e through the Federal Bureau of Prisons’ lnmate
Frnancial Responsibilrty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

m Joint and Several

Defendant and _Co-Defeudant Nanies and Case Numbers precluding defendant number), Total Ainount, Joint and Several Amount.
and corresponding payee, if appropriate

|:| The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s_}:

The defendant shall forfeit the defendant's interest in the following property to the United States:

Payinents shall be applied in the followin/grorder: (l) assessment, (2) restitution principal. (3} restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) J

A assessmeut. (8) penalties_ and (9) costs, including cost of prosecution and court costs

